DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 13-18, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 2015/0078012) in view of Shah et al. (US 10,330,268).
Regarding claim 1, Delano disclose a pivot core (the mount 12 with a cylindrical collar 16, see Fig. 1C) arranged and configured for use in a lighting assembly (light fixture 10, see Fig. 1C, Para. 0023), the lighting assembly including a heat sink (see Fig. 1C), a light source (lamp 30, see Fig. 1C, Para. 0024) coupled to the heat sink, and an adjustment module portion (yoke 32, see Fig. 1A, Para. 0025) coupled to the heat sink and the pivot core, the pivot core comprising: a primary optic (e.g. reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024) for directing light from the light source through the adjustment module (see Fig. 4B), the pivot core (16) configured to hold and position the primary optic (e.g. reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024) at a desired distance from the light source; 
However, Delano is silent with respect to the primary optic (e.g. reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024) is arranged and configured to couple to the pivot core via a snap-in mechanism.
Shah et al. teaches a downlight retrofit assembly (110, see Figs. 9 and 10) that includes a primary optic (reflector 210), a light engine(light source  212), and a trim piece (112) that includes a collar (205, see Fig. 10); wherein the primary optic (reflector 210) is configured to couple to the collar (205) of the trim piece (112) via a snap-in mechanism (see Fig. 10, Col. 12; lines 6-30).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano by forming the primary optic to be couple to the pivot core via a snap-in mechanism as a matter of choosing well known attachment means to those skilled in the art that, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to use snap in attachment method as it requires not extra tool to couple the primary optic to the pivot core.

Regarding claim 2, Delano further disclose the pivot core (16) includes one of an opening (illumination aperture 18, see Fig. 1C, Para. 0024), or a slot formed in a wall thereof to enable the pivot core to flex upon application of a force to allow the primary optic to be received therein.

Regarding claims 4 and 6-8, Delano further disclosed including a reflector, lenses, diffusers, etc., (see Figs. 1c and 4B, Para. 0024);  furthermore, comprising an accessory holder (e.g. base 34 and other rings, see Fig. 1C, Para. 0025-0026) coupled to the pivot core (12,16).
However, Delano is silent with respect to comprising the secondary optic coupled to the pivot core, the secondary optic positioned directly adjacent to the primary optic, wherein the secondary optic is a film-based lens, as recited in claim 6; wherein the secondary optic is arranged and configured to be changed independently of the primary optic, as recited in claim 7; the accessory holder coupling the secondary optic to the pivot core, as recited claim 8.
Shah et al. further teaches comprising a secondary optic (lens 114, see Figs. 9 and 10) coupled to the collar (205), the secondary optic (lens 114) positioned directly adjacent to the primary optic (210, see Fig. 10, Col. 11; lines 62-67 and Col. 12; lines 1-5)(since the lens is formed separately from the reflector it can be changed independently of the primary optic); wherein the lens (114) can also be configured to reduce glare and soften emitted light by providing an opaque or frosted finish on the lens (114, see Col. 4; lines 60-63)(as recited in claim 6).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano by including a secondary optic in order to reduce glare and soften emitted light as suggested by Shah et al.. One would have been motivated to make this combination to provide an improved the light output.

Regarding claim 5, Delano further disclosed the primary optic comprises one of a reflector, a diffusion lens, and a Fresnel lens (e.g., reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024).

Regarding claim 9, Delano further disclosed the pivot core includes a lip (a top 36 of the collar 16, see Fig. 1C, Para. 0025).
 However, Delano is silent with respect the primary optic (30) includes a shoulder arranged and configured to receive the lip to position a rear end of the primary optic at a predetermined axial distance from the light source.
Shah et al. further teaches the primary optic (reflector 210) includes a shoulder (the reflector include a portion defining a groove 207 , see Fig. 10) arranged and configured to receive the lip (collar 205 of the trim piece 112) to position a rear end of the primary optic at a predetermined axial distance from the light source (221, see Fig. 9, Col. 8; lines 60-67).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano’s reflector to include a portion to receive a top portion of the collar (16) in order to effectively secure the collar to the reflector. One would have been motivated to make this combination for enhancing reliability and/or performance.

Regarding claim 13, the teachings of Delano have been discussed above.
However, Delano is silent with respect the pivot core is constructed of a unitary piece of plastic.
Shah et al. further teaches any or all of the trim piece (112), the lens (114), and the reflector (210) can comprise thermally conductive plastic (see Col. 13; lines 14-17).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano’s pivot core material to be formed from unitary piece of plastic for achieving a satisfactory heat dissipation and fire retardation ratings, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One would have been motivated to make this combination for achieving a satisfactory performance.

Regarding claim 14, Delano disclosed a pivot core (the mount 12 with a cylindrical collar 16, see Fig. 1C) arranged and configured for use in a lighting assembly (light fixture 10, see Fig. 1C, Para. 0023), the lighting assembly including a heat sink (heat sink with fins above the lamp 30, see Fig. 1C), a light source (lamp, see Para. 0024) coupled to the heat sink, and an adjustment module portion (yoke 32, see Fig. 1A, Para. 0025) coupled to the heat sink and the pivot core (see Fig. 1A), the pivot core (the mount 12 with a cylindrical collar 16, see Fig. 1C) comprising: a primary optic (e.g. reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024) for directing light from the light source through the adjustment module, the pivot core configured to hold and position the primary optic at a desired distance from the light source, wherein the pivot core includes one of an opening (an illumination aperture 18, see Fig.1C, Para. 0023); a seam (e.g. top portion 36 and flange 20 extending radially outwardly from a bottom end 22), a slot (e.g. the hole for receiving fasteners to attach the spring portions 24, see Fig. 1C, Para. 0023) formed in a wall thereof to enable the pivot core to flex outward upon application of a force to allow the primary optic to be received therein.
However, Delano is silent with respect to comprising the secondary optic positioned directly adjacent to the primary optic; and an accessory holder coupled to the pivot core, the accessory holder coupling the secondary optic to the pivot core.
Shah et al. further teaches comprising a secondary optic (lens 114, see Figs. 9 and 10) coupled to the collar (205), the secondary optic (lens 114) positioned directly adjacent to the primary optic (210, see Fig. 10, Col. 11; lines 62-67 and Col. 12; lines 1-5)(since the lens is formed separately from the reflector it can be changed independently of the primary optic); wherein the lens (114) can also be configured to reduce glare and soften emitted light by providing an opaque or frosted finish on the lens (114, see Col. 4; lines 60-63)(as recited in claim 6).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano by including a secondary optic in order to reduce glare and soften emitted light as suggested by Shah et al.. One would have been motivated to make this combination to provide an improved the light output.

Regarding claim 15, Delano further disclosed the primary optic comprises one of a reflector, a diffusion lens, and a Fresnel lens (e.g., reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024).

Regarding claims 16-18, Delano further disclosed including a reflector, lenses, diffusers, etc., (see Figs. 1c and 4B, Para. 0024);  furthermore, comprising an accessory holder (e.g. base 34 and other rings, see Fig. 1C, Para. 0025-0026) coupled to the pivot core (12,16).
However, Delano is silent with respect to comprising the secondary optic is a film-based lens; wherein the secondary optic is arranged and configured to be changed independently of the primary optic, wherein the pivot core includes a lip and the primary optic includes a shoulder arranged and configured to receive the lip to position a rear end of the primary optic at a predetermined axial distance from the light source.
Shah et al. further teaches comprising a secondary optic (lens 114, see Figs. 9 and 10) coupled to the collar (205), the secondary optic (lens 114) positioned directly adjacent to the primary optic (210, see Fig. 10, Col. 11; lines 62-67 and Col. 12; lines 1-5)(since the lens is formed separately from the reflector it can be changed independently of the primary optic); wherein the lens (114) can also be configured to reduce glare and soften emitted light by providing an opaque or frosted finish on the lens (114, see Col. 4; lines 60-63)(as recited in claim 6).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano by including a secondary optic in order to reduce glare and soften emitted light as suggested by Shah et al.. One would have been motivated to make this combination to provide an improved the light output.

Regarding claim 22, the teachings of Delano have been discussed above.
However, Delano is silent with respect the pivot core is constructed of a unitary piece of plastic. 
Shah et al. further teaches any or all of the trim piece (112), the lens (114), and the reflector (210) can comprise thermally conductive plastic (see Col. 13; lines 14-17).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano’s pivot core material to be formed from unitary piece of plastic for achieving a satisfactory heat dissipation and fire retardation ratings, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One would have been motivated to make this combination for achieving a satisfactory performance.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 2015/0078012) in view of Shah et al. (US 10,330,268) and further in view of Mathews et al. (US 10,344,958).
Regarding claim 3, Delano further disclosed the pivot core (base 34, see annotated figure 1C below, Para. 0025) and has a seam disposed on one side thereof. 
However, Delano is silent with respect to the pivot core includes a living hinge to allow the primary optic to be received therein.
Mathews et al. further teaches an primary optic (264a, see Figs. 6A, 7A) having a fasteners (e.g. 334b) and the collar (14) includes annular body (178, see Fig. 3A) defining an opening in communication with interior passageway (30, e.g., such that light from light source (42) and fasteners and retaining members to attach the light source therein (see Col. 17, lines 40-67).  
Therefore, in view of Mathews et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano by forming pivot core comprises a polymer and a living hinge in order to make it easy for installing or removing the primary optic, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to include living hinge for enhancing the lighting assembly making it easy to install the primary optic.



Allowable Subject Matter
Claims 10-12 and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken as a whole does not show nor suggest the pivot core includes a first set of tabs positioned at spaced apart locations around a circumference of the pivot core, the first set of tabs arranged and configured to engage a front surface of the primary optic to capture the primary optic between the lip and an engagement surface on the first set of tabs when the primary optic is pressed past the first set of tabs and into engagement with the lip in the manner required by the claims 10 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HIERZER et al. (US 2019/0271456) discloses a luminaire having a light generation device, a heat sink, a reflector and an intermediate element; Cogliano et al. (US 2010/0149822) discloses a recessed light fixture has vertical tilt and horizontal rotation adjustments recessed radially outwardly from a trim aperture defining ring for a cleaner aspect of the lamp aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875